          Case 1:18-cr-10275-NMG Document 50 Filed 06/21/19 Page 1 of 4



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

____________________________________
                                              )
UNITED STATES OF AMERICA                      )
                                              )
v.                                            )      CRIMINAL NO. 18-CR-10275
                                              )
FERNANDO CEDENO CARPIO,                       )
     Defendant                                )


                      DEFENDANT’S SENTENCING MEMORANDUM

        The Defendant Cedeno Carpio (“Defendant” or “Carpio), having pled guilty to the

offenses of False Representation of a Social Security Number [42 U.S.C. §408(a)(7)(B)] and

Aggravated Identity Theft [(18 U.S.C. § 1028A(a)(1)], requests that the Court adopt the joint

recommendation of the parties and sentence him to a day in prison, followed by a mandatory two

year sentence. Such a sentence would comport with the objectives of sentencing, and be

“sufficient but not greater than necessary” to achieve the goals set forth in 18 U.S.C. § 3553(a).

                                            BACKGROUND

        On July 24, 2018, Magistrate Bowler issued an arrest warrant on a complaint filed against

Defendant in U.S. District Court in Boston. Defendant was arrested on July 26, 2018, in Texas,

and brought before the Court in the Southern District in Houston. He was ordered detained,

waived identity and preliminary hearings and was transferred to Massachusetts.

        On August 16, 2018, a Grand Jury sitting in Boston returned the present indictment

against Defendant, charging him with False Representation of Social Security Number and

Aggravated Identity Theft. He was arraigned on October 2, 2018, and remanded to the custody

of the U.S. Marshal. He has remained at Wyatt Detention Center during the pendency of this

case.
           Case 1:18-cr-10275-NMG Document 50 Filed 06/21/19 Page 2 of 4



       Defendant subsequently entered into a plea agreement with the Government in which the

parties agreed, inter alia, to a joint recommendation of incarceration for “two years and a day”,

followed by thirty-six months of supervised release.1 Defendant appeared before the Court on

March 27, 2019, and pled guilty. His sentencing is scheduled for June 27, 2019.

                                               ARGUMENT

       The parties have entered into a plea agreement with a joint recommendation for two years

and one day, a sentence that is within the Sentencing Guidelines and is otherwise appropriate

given the nature of the offenses and the circumstances of Defendant.

       The Sentencing Guidelines advise that Count 1 of the Indictment (False Representation of

Social Security Number) has a range of 0-6 months incarceration. Count 2 (Aggravated Identity

Theft) carries a mandatory two-year sentence, which is also the Guidelines sentence. See PSR,

page 16.

       The low end of the Guidelines is a “sufficient” sentence in this case. Following his term

of imprisonment for these offenses, Defendant will be facing prosecution in the Commonwealth

of Massachusetts and the State of Mississippi for outstanding warrants. See PSR, paragraphs 31

and 36. In addition, as a result of his prior conviction in Mississippi and his conviction in this

case, Defendant is facing likely deportation to the Dominican Republic. See PSR, paragraph 43.

       Notwithstanding his criminal conduct, Defendant has shown some positive attributes and

close family ties. He has been in a relationship since 2010 with Yesenia Guzman, whom he

refers to as his “wife”. Ms. Guzman has two sons by a prior relationship, and Defendant has a

very close relationship with them. (Defendant refers to them as his “sons”). See PSR,

paragraphs 44 and 45. Ms. Guzman describes Defendant “as a good husband, father and person”


1
 The actual sequence would have to be a day followed by two years. See Presentence
Investigative Report (“PSR”), paragraphs 70 and 71.

                                                  2
         Case 1:18-cr-10275-NMG Document 50 Filed 06/21/19 Page 3 of 4



and “a very hard worker.” “[W]hen he was not at work, he was at home.” See PSR, paragraph

46. It is expected that Ms. Guzman, who now lives in Houston, Texas, will come to Boston to

attend Defendant’s sentencing hearing.

       The Defendant grew up in the Dominican Republic in poor circumstances. See PSR,

paragraph 39. He came to the United States legally as a child in 2005, and became a lawful

permanent resident. See PSR, paragraph 43. He has a high school education and became

proficient in driving commercial trucks. He has a good work history, as detailed in the PSR,

paragraphs 60-64. While awaiting resolution of the charges in this case, Defendant has remained

discipline free at Wyatt, and has participated in, and successfully completed, the Adjustment to

Incarceration class and is currently enrolled in the workers’ program as a kitchen worker. See

PSR, paragraph 59.

       In summary, the Court should sentence Defendant to one day imprisonment on Count 1

and to two years consecutively on Count 2 of the indictment. Such a sentence, as jointly

recommended by the parties, is “sufficient, but not greater than necessary”, given the relevant

sentencing considerations.



                                             DEFENDANT

                                             By his attorney,
       Date: June 21, 2019
                                             /s/John F. Palmer
                                             John F. Palmer
                                             Law Office of John F. Palmer
                                             Eight Faneuil Hall Marketplace
                                             North Building, Third Floor
                                             Boston, MA 02109
                                             BBO# 387980




                                                3
         Case 1:18-cr-10275-NMG Document 50 Filed 06/21/19 Page 4 of 4



                                  CERTIFICATE OF SERVICE

       I hereby certify that this document is filed through the ECF system and will be sent

electronically to the registered participants as identified on the Notice of Electronic Filing (NEF)

and paper copies will be sent to those indicated as non-registered parties on June 21, 2019.


                                                 /s/John F. Palmer




                                                 4
